Citation Nr: 1719288	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-27 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depression prior to April 2, 2014, and to a rating higher than 50 percent from April 2, 2014, forward.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD with depression and assigned an initial 10 percent evaluation, effective April 2, 2009.  In August 2012, the RO granted a 30 percent rating for PTSD retroactive to April 2, 2009. Thereafter, in a November 2014 rating decision the RO granted a higher 50 percent rating for PTSD, effective April 2, 2014.  Moreover, in an April 2014 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.


FINDING OF FACT

In May 2017, the Board was notified that the Veteran had recently died in April 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in April 2017 while his appeal was still pending before the Board; therefore, it must be dismissed as moot due to lack of jurisdiction. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board). 
This dismissal does not impact the right of any eligible person to file a request with the originating RO asking to be substituted for the appellant in order to process the claims to completion.  38 U.S.C.A. §§ 5121(a), 5121A (a) (West 2014); 38 C.F.R. § 20.1106 (2016); Fast Letter 10-30 at 4 (Aug. 10, 2010, revised April 3, 2013).  But see Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that where an appellant's death renders a disability-compensation claim moot, an accrued-benefits claimant must file a separate claim to receive benefits).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD with depression prior to April 2, 2014, and a rating higher than 50 percent from April 2, 2014, forward, is dismissed.

Entitlement to a TDIU is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


